

EXHIBIT 10.23
SIXTH AMENDMENT TO THE
SANMINA CORPORATION
DEFERRED COMPENSATION PLAN


This SIXTH AMENDMENT to the Sanmina Corporation Deferred Compensation Plan (the
“Plan”) is made by the Deferred Compensation Plans Committee (the “Committee”).


Sanmina Corporation (the “Company”) currently maintains the Plan. Pursuant to
Section 9.1 of the Plan, the Committee has the authority to amend the Plan. The
Committee now desires to amend the Plan.


NOW THEREFORE, BE IT RESOLVED, that Section 2.13 of the Plan is hereby amended
and restated in its entirety as follows, effective April 2, 2018:


“Disability. “Disability” means a determination by the Social Security
Administration that a Participant is disabled within the meaning of the Social
Security Act or a determination by the Company’s long-term disability carrier
that a Participant is disabled in accordance with the Company’s long-term
disability insurance plan, provided the definition of disability applied under
such plan complies with the requirements of Treas. Reg. Section 1.409A-3(i)(4).”


IN WITNESS WHEREOF, this Sixth Amendment was adopted as of this August 2, 2018.




DEFERRED COMPENSATION PLANS
COMMITTEE


By:     _/s/ Brian Casey_____________
Brian Casey


Title:     Chair of the Deferred Compensation Plans
Committee




4820-5812-3373.1